RENDERED: OCTOBER 29, 2020
                                                             TO BE PUBLISHED


                Supreme Court of Kentucky
                                  2019-SC-0164-MR


BRADY LEE RAY                                                                APPELLANT


                   ON APPEAL FROM GRAVES CIRCUIT COURT
V.                   HONORABLE TIMOTHY STARK, JUDGE
                              NO. 17-CR-00058


COMMONWEALTH OF KENTUCKY                                                      APPELLEE



               OPINION OF THE COURT BY JUSTICE LAMBERT

                                      AFFIRMING


      Brady Ray was convicted on one count each of attempted murder, first-

degree robbery, first-degree burglary, first-degree wanton endangerment, and

violating an emergency protective order/domestic violence order (EPO/DVO).

He now appeals his resultant sixty-five-year sentence to this Court. After

review, we affirm.

                              FACTUAL BACKGROUND

      Ray and Denise1 were high school sweethearts who grew apart but

reconnected many years later. Soon after their reunion they decided to marry.

From their wedding day in May 2016 until August 2016, Ray and Denise lived



       1 The facts of this case involve domestic violence. We will therefore refer to the

victims by pseudonyms.
together with Denise’s two children. In August, Denise’s mother suddenly

passed away. Because of this, Ray, Denise, and her children moved in with

Denise’s father Tim to assist in his care. Tim is paralyzed from the waist down

and must use a wheelchair. He also suffers from heart health issues and had

several surgeries during the time Denise and Ray lived with him.

      When Denise and Ray initially moved in with Tim, all was well. However,

the marriage soon turned sour when Denise discovered Ray’s addiction to

prescription pain medication. Denise was clear with Ray from the beginning of

their relationship that drug abuse was “a deal breaker,” as she did not want

her children to be exposed to that lifestyle. Accordingly, in mid-November

2016, Denise asked Ray to pack his belongings and leave. Ray’s angry reaction

was to pull Denise out of bed by her foot and drag her across the room.

Because of this incident Denise was granted an EPO/DVO against Ray that

was effective until November 21, 2017. The EPO/DVO permitted contact

between the two via telephone. Denise explained that Ray told her he would go

to rehab, and it was her wish to mend the marriage if he maintained sobriety.

However, Denise quickly discovered that Ray’s claims regarding rehab and

doing better were lies, and she filed for divorce soon after.

      Then on January 31, 2017, Ray texted Denise to tell her he lost his job,

that he was “going to end it,” and that he “wouldn’t be here tomorrow.” When

she did not respond, he sent another text that read “I hope you’re happy, it’s

going to end tonight.” The crimes at issue took place later that night when




                                         2
Tim, Denise, and Denise’s nine-year-old son Josh were the only people in the

home.2 Tim’s house has a split floor plan; Tim’s bedroom is on the left side of

the home, Denise and Josh’s bedrooms are on the right, and a living room is

between the two. Around 4 a.m. Denise awoke to the sound of glass breaking

and thought Tim had fallen out of bed, which had happened in the past. As

she was walking towards Tim’s bedroom to check on him, she looked in the

living room and saw Ray coming at her with a hammer in his hand. He had

broken the lengthwise panes of glass out of the back door and entered the

home. When she asked Ray why he was there he replied, “you’re going with

me.” When she refused, he hit her in the face with the hammer over her right

eye. She turned to go back towards her bedroom, he hit her again, and she

fell. Denise said that Ray continued to hit her with the hammer and punched

and kicked her while she was on the floor.

      At this point, Josh came to the doorway of his bedroom and began

begging Ray to stop hitting Denise. Denise testified that Ray said to Josh, “I’m

not going to hurt you, but I’m going to kill your mom.” Denise told Josh to go

back to bed, but instead Josh hid in the bedroom closet and called 911. Ray

continued to beat Denise and again told her to go with him, but this time he

told her he would kill Tim if she did not comply. When she told him, she was

not going with him he started to go down the hall towards Tim’s room, hammer

in hand. Denise grabbed Ray’s leg, causing one of his shoes to fall off, but




      2   Denise’s other child was at his father’s house.

                                             3
when she realized she could not stop him she started crawling back toward the

bedroom Josh was in.

       Tim testified that he was lying in bed when Ray came into his room. Ray

pushed his wheelchair away and jumped onto his bed. Ray raised the hammer

and said, “I’m going to kill you too, you son of a bitch.” He never struck Tim

with the hammer because by the time he raised it, Denise had crawled back

into the bedroom and slammed the door shut. As soon as Ray heard the door

close, he immediately left Tim’s room and went back down the hallway after

her.

       Ray began hitting the bedroom door handle with the hammer. By then,

Denise and Josh were climbing out of the bedroom window. Denise pushed

Josh out of the window first and was able to get out of the window herself just

as Ray gained entry to the room. Rather than following the two out the

window, Ray dropped the hammer in the floor, where it was later found, and

went out the front door of the house. Denise and Josh ran screaming for help

to their neighbor Kirk’s house and Ray pursued them. Josh ran onto Kirk’s

porch and began beating on the front door. Meanwhile, Ray caught up to them

and jerked Denise off the porch steps by her hair and threw her on the ground.

       Kirk testified that he awakened to the sound of what he believed was his

dog fighting another dog outside. He therefore grabbed his gun and went to his

front door. When he opened the door, he saw Josh standing at the threshold

and then saw Denise on the ground in his front yard with Ray standing over

her. Kirk pointed his gun at Ray and told him to back off. Ray put his hands

                                        4
up and started to back away. Kirk watched Ray cross the street and re-enter

Tim’s home through the front door.

      When Ray re-entered the home, he stole Denise’s purse which contained

her driver’s license, debit and credit cards, as well as approximately $800 in

cash and checks.3 He then exited the home through the back door. A K-9

officer later tracked Ray’s scent from the back door down a gravel driveway

behind the home. The scent stopped at a barn approximately 300 yards from

the home. Based on this, the investigating officers believed Ray had parked his

vehicle at the barn and left the scene from that location.

      Denise was taken to the hospital later that morning. She had no broken

bones and was not bleeding. Her injuries included a black eye and several

bruises on her left leg and hip, buttocks, both arms, and left shoulder.

      The day after the attack, Ray used one of Denise’s credit cards to rent a

hotel room in Murray, Kentucky, the receipt for which contained his name and

contact information. In addition, a shoe matching the one left in Tim’s home

and clothing matching the description Denise provided were left in the hotel

room. Sometime shortly after, officers were able to track Ray down in

Tennessee. When Ray’s arresting officer searched his person incident to his

arrest, Denise’s driver’s license and two of her credit cards were located in his

wallet. During his subsequent interrogation Ray admitted smashing the back

door of Tim’s house that night, being in the house, and that an altercation with



      3 Denise is a hairdresser and had not been to the bank to deposit her payments

in about three weeks.

                                         5
Denise occurred. He denied hitting Denise with a hammer or otherwise hurting

her.

         At trial, the jury convicted Ray for the attempted murder of Denise, first-

degree robbery for stealing Denise’s purse, first-degree burglary for breaking

into Tim’s home, first-degree wanton endangerment for threatening to kill Tim

with a hammer, and violation of an EPO/DVO. He was sentenced to sixty-five

years.

         Additional facts are discussed below as necessary.

                                      ANALYSIS

         Ray asserts two alleged errors before this Court. First, that the trial

court erred by denying two of his directed verdict motions. And, that his

sentencing phase was unfairly tainted by incorrect information regarding

parole eligibility.

   I. DIRECTED VERDICT ISSUES

         A. PRESERVATION

         Ray argues that the trial court committed reversible error when it denied

his directed verdict motions for first-degree robbery and first-degree wanton

endangerment.

         Regarding the first-degree robbery charge, he asserts that the elements of

first-degree robbery were not met because his use of force against Denise was

not contemporaneous with his theft of her purse. In other words, that he had

completed his attack on Denise before forming the intent to steal her purse and

before his subsequent completion of that theft.

                                           6
      In addition, he asserts that the elements of first-degree wanton

endangerment were not met because simply raising the hammer at Tim, alone,

was not sufficient to create a substantial danger of death or serious physical

injury.

          In response, the Commonwealth asserts that these alleged errors were

not properly preserved for our review. As the Commonwealth correctly

indicates, this Court has long held that

               [a] motion for a directed verdict of acquittal should
               only be made (or granted) when the defendant is
               entitled to a complete acquittal i.e., when, looking at
               the evidence as a whole, it would be clearly
               unreasonable for a jury to find the defendant guilty,
               under any possible theory, of any of the crimes
               charged in the indictment or of any lesser included
               offenses.4

And, when the evidence is insufficient to support one or more, but not all, of

the counts, “[t]he proper procedure for challenging the sufficiency of evidence

on one specific count is an objection to the giving of an instruction on that

charge.”5

      At trial Ray made directed verdict motions at the close of the

Commonwealth’s evidence on all of the counts against him except for the count

of violating an EPO/DVO.6 Therefore, the Commonwealth asserts, the proper




      5 Seay v. Commonwealth, 609 S.W.2d 128, 130 (Ky. 1980). See also e.g., Gray

v. Commonwealth, 534 S.W.3d 211, 216-17 (Ky. 2017); Combs v. Commonwealth, 198
S.W.3d 574, 578-79 (Ky. 2006); Campbell, 564 S.W.2d at 530; and Kimbrough v.
Commonwealth, 550 S.W.2d 525, 529 (Ky. 1977).
      6Ray’s directed verdict motions identified the elements of the respective charges
the Commonwealth allegedly failed to prove. Ray renewed his motion at the close of all
                                           7
means to preserve Ray’s sufficiency of the evidence arguments would have been

for him to object to giving a jury instruction on first-degree robbery and first-

degree wanton endangerment charges. Review of the record demonstrates that

he did not do so, and in fact, Ray tendered instructions on both of those

charges. Consequently, at first glance, we are inclined to agree with the

Commonwealth’s position.

      However, after a thorough review of our case law on the subject, we are

also inclined to agree with Ray’s argument that the rules regarding the

preservation of a directed verdict issue have historically been inconsistently

applied. That inconsistent application warrants discussion.

      A good starting point is to identify precisely what our jurisprudence

currently requires to preserve an alleged error regarding a failure to grant a

motion for directed verdict. The foundation of that jurisprudence is Kimbrough,

supra. Defendant Kimbrough was “charged with one count of armed assault

with intent to rob, in violation of former KRS7 433.150, and as a habitual

criminal within the meaning of former KRS 431.190.”8 On appeal to this

Court, Kimbrough argued “that the trial court erred in denying his motion for a

directed verdict of acquittal on the habitual criminal charge because the




the evidence in a general manner, i.e. by simply stating “we renew our motion.” But,
as Ray did not present any evidence, he was not required to renew his motion at all to
preserve the issue. Hampton v. Commonwealth, 231 S.W.3d 740, 750 (Ky. 2007).
      7   Kentucky Revised Statute.
      8   Kimbrough, 550 S.W.2d at 527.

                                          8
Commonwealth did not produce any direct proof that the prior felonies were

committed in sequential order.”9

      The Kimbrough Court held that Kimbrough failed to properly preserve his

argument for appellate review because he “failed to move for a directed verdict

at the close of all the evidence, instead making this motion only at the close of

the Commonwealth's case,”10 before he subsequently presented evidence in his

case-in-chief.11 In this vein, the Court reasoned that

                 [a] motion for a directed verdict made at the close of
                 the plaintiff's (here the Commonwealth's) case is not
                 sufficient to preserve error unless renewed at the close
                 of all the evidence, because once the defense has come
                 forward with its proof, the propriety of a directed
                 verdict can only be tested in terms of all the evidence.
                 If there has been no motion for a directed verdict at
                 the close of all the evidence, it cannot be said that the
                 trial judge has ever been given an opportunity to pass
                 on the sufficiency of the evidence as it stood when
                 finally submitted to the jury. In effect, therefore, a
                 motion for directed verdict made only at the close of
                 one party's evidence loses any significance once it is
                 denied and the other party, by producing further
                 evidence, chooses not to stand on it.12

      The Court then took its conclusion one step further by stating that “even

if [Kimbrough's] motion for a directed verdict of acquittal on the habitual

criminal charge had been made at the conclusion of all the evidence in this

case, it would not have been the proper method of challenging the sufficiency of




      9 Id. at 529.
      10  Id.
      11 Id. at 527.
      12  Id. at 529.

                                             9
the evidence on that issue.”13 Because “[w]hen the evidence is insufficient to

sustain the burden of proof on one or more, but less than all, of the issues

presented by the case, the correct procedure is to object to the giving of

instructions on those particular issues.”14 Accordingly, the Court noted that

                 [t]he appropriate procedure [would] have been for
                 [Kimbrough], at the close of the evidence and before
                 the instructions were given, to apprise the trial court
                 that he objected to the giving of an instruction or
                 instructions based on the previous convictions for the
                 reason that they had not been sufficiently proven.15

      A month after Kimbrough was rendered this Court again took the rules

regarding directed verdicts a step further in Queen v. Commonwealth by

applying both of the aforementioned Kimbrough rules to a case where the

defendant was faced with only a single count indictment.16 In Queen, Queen

was convicted of one count of first-degree robbery.17 Queen moved for a

directed verdict at the close of the Commonwealth’s case and at the close of all

the evidence and stated the specific grounds therefor.18 On appeal to this

Court, Queen argued the trial court erred by denying his motion for directed

verdict.19 The Queen Court held:




      13 Id.
      14 Id. (citing Columbia Gas of Kentucky, Inc. v. Maynard, 532 S.W.2d 3, 7 (Ky.
1976)).
      15   Id.
      16   551 S.W.2d 239 (Ky. 1977).
      17 Id. at 239.
      18  Id. at 240.
      19 Id. at 239.

                                            10
               The jury was properly instructed as to both first degree
               robbery and second degree robbery…Queen makes no
               claim that the instructions were improper. Queen's
               motion for a verdict of acquittal on the charge of first
               degree robbery at the close of the Commonwealth's
               evidence, and a renewal of that motion at the
               conclusion of all of the evidence, was not the proper
               method of challenging the sufficiency of the evidence
               on that issue.

               When the evidence is insufficient to sustain the
               burden of proof on one or more, but less than all, of
               the issues presented by the case, the correct
               procedure is to object to the giving of instructions on
               those particular issues….” [Kimbrough v.
               Commonwealth, 550 S.W.2d 525 (Ky. 1977)]. At the
               close of all the evidence and before the trial court

               instructed the jury, Queen should have objected to the
               giving of an instruction based on armed robbery in the
               first degree. This he failed to do.20

      In following year, as we have previously mentioned, Campbell, supra,

restated this holding in a different way by directing:

               A motion for a directed verdict of acquittal should only
               be made (or granted) when the defendant is entitled to
               a complete acquittal i.e., when, looking at the evidence
               as a whole, it would be clearly unreasonable for a jury
               to find the defendant guilty, under any possible theory,
               of any of the crimes charged in the indictment or of any
               lesser included offenses.21

      Thus, the following rules regarding preservation can be discerned from

Kimbrough, Queen, Campbell, and their progeny.

      The “first rule” is: when a defendant moves for a directed verdict, he

must do so at the close of the Commonwealth’s evidence and at the close of all


      20 Id. at 241 (internal quotation marks omitted).
      21   Campbell, 564 S.W.2d at 530 (emphasis added).

                                            11
the evidence. Unless the defendant puts on no evidence, in which case he

must only move for directed verdict at the close of the Commonwealth’s

evidence and is not required to renew the motion at the close of all the

evidence.22 The defendant’s motions for directed verdict must be specific about

the particular charge the Commonwealth failed to prove, and state the specific

element(s) of that charge the Commonwealth failed to prove. We take no issue

with this requirement as it, for the most part, comes directly from CR23 50.01,

“Motion for directed verdict,” which provides in its entirety:

               A party who moves for a directed verdict at the close of
               the evidence offered by an opponent may offer evidence
               in the event that the motion is not granted, without
               having reserved the right so to do and to the same
               extent as if the motion had not been made. A motion
               for a directed verdict which is not granted is not a
               waiver of trial by jury even though all parties to the
               action have moved for directed verdicts. A motion for a
               directed verdict shall state the specific grounds
               therefor. The order of the court granting a motion for a
               directed verdict is effective without any assent of the
               jury.24




      22   Hampton, 231 S.W.3d at 750.
      23   Kentucky Rule of Civil Procedure.
      24  Although a rule of civil procedure, CR 50.01 is applied to criminal
proceedings by virtue of Kentucky Rule of Criminal Procedure (RCr) 13.04: “The Rules
of Civil Procedure shall be applicable in criminal proceedings to the extent not
superseded by or inconsistent with these Rules of Criminal Procedure.” See also
Cutrer v. Commonwealth, 697 S.W.2d 156, 158-59 (Ky. App. 1985) (“There is no
criminal rule in Kentucky dealing with directed verdicts as such, but RCr 13.04
imports the Civil Rules into criminal proceedings to the extent that they are not
superceded (sic) by or inconsistent with the criminal rules.”).

                                           12
Further, this rule is not cause for concern because it is, by and large, both

frequently and consistently applied.25

      The “second rule” that emanates from these cases is more complicated

and will be the primary focus of this opinion. That rule is: to preserve a

directed verdict issue for appellate review, in addition to the procedure

discussed in the foregoing paragraph, the defendant must also move for a

directed verdict on every charge of the indictment against him and any lesser


      25  See, e.g., Shouse v. Commonwealth, 481 S.W.3d 480, 489 (Ky. 2015) (holding
defendant preserved her directed verdict argument because she moved for directed
verdict at the close of the Commonwealth’s evidence and at the close of all the
evidence); Doneghy v. Commonwealth, 410 S.W.3d 95, 102 n.4 (Ky. 2013) (holding
defendant properly preserved his directed verdict argument because he moved for
directed verdict at the close of the Commonwealth’s evidence and at the close of all the
evidence); Newcomb v. Commonwealth, 410 S.W.3d 63, 79 (Ky. 2013) (holding
defendant failed to preserve his directed verdict argument because his motion for
directed verdict failed to state the specific grounds therefor); Jones v. Commonwealth,
331 S.W.3d 249, 252 (Ky. 2011) (holding defendant failed to preserve her motion for
directed verdict argument because her motion for directed verdict failed to state the
specific grounds therefor); Wright v. Commonwealth, 239 S.W.3d 63, 65 (Ky. 2007)
(holding defendant’s directed verdict argument argument was not preserved because of
his failure to renew his directed verdict motion at the close of all the evidence);
Ramsey v. Commonwealth, 157 S.W.3d 194, 196 (Ky. 2005) (holding defendant’s
directed verdict argument was properly preserved by his motion for directed verdict at
the close of the Commonwealth’s evidence and at the close of all the evidence); Pate v.
Commonwealth, 134 S.W.3d 593, 597-98 (Ky. 2004) (holding defendant failed to
preserve his directed verdict argument because he failed to state the specific grounds
therefor); Florence v. Commonwealth, 120 S.W.3d 699, 704 (Ky. 2003) (holding
defendant’s directed verdict argument was not properly preserved because he failed to
renew his motion for directed verdict at the close of all the evidence); Bussell v.
Commonwealth, 882 S.W.2d 111, 114 (Ky. 1994) (holding the defendant’s directed
verdict argument was properly preserved because he moved for directed verdict at the
close of the Commonwealth’s evidence and at the close of all the evidence);
Commonwealth v. Blair, 592 S.W.2d 132, 133 (Ky. 1979) (holding the defendants failed
to preserve their directed verdict arguments because they failed to renew their motion
for directed verdict at the close of all the evidence); Butler v. Commonwealth, 560
S.W.2d 814, 816 (Ky. 1978) (holding defendant failed to preserve his directed verdict
argument because he failed to renew his motion for directed verdict at the close of all
the evidence); and Hunter v. Commonwealth, 560 S.W.2d 808, 809 (Ky. 1977) (holding
defendant failed to preserve his directed argument because he failed to renew his
motion for directed verdict at the close of all the evidence).

                                          13
included offenses of those charges. And, if those motions are denied, the

defendant must object to instructing the jury on the particular charge he

intends to challenge on appeal. While subsequent cases attempted to narrow

this rule’s application solely to cases where a defendant faces a multiple count

indictment,26 by virtue of the analysis and holding in Queen, doing so was folly.

The rule was intended to be applied even when there is a single count

indictment, assuming that single count has a lesser included offense or

offenses. While this misunderstanding certainly further complicates the case

law in this area, we will focus our attention primarily on cases involving a

multiple count indictment, as we feel that discussion will be sufficient to

address our concerns and support our ultimate conclusion that this rule

should be abolished.

      Preliminarily, we note that in the years since Kimbrough, Queen, and

Campbell, there have been cases that properly cite this rule when addressing

whether a directed verdict issue was preserved for appellate review.27 However,


      26  See, e.g., Johnson v. Commonwealth, 292 S.W.3d 889, 899 (Ky. 2009) (“When
a defendant has been charged with multiple crimes, a motion for a directed verdict is
not the proper procedure for challenging the sufficiency of the evidence on less than
all the charges.”); and Combs v. Commonwealth, 198 S.W.3d 574, 578 (Ky. 2006) (“The
Commonwealth argues that the issue was improperly preserved because Appellant did
not specifically object to the separate instructions on [unlawful transaction with a
minor] 1st. ‘The proper procedure for challenging the sufficiency of evidence on one
specific count is an objection to the giving of an instruction on that charge.’ Seay v.
Commonwealth, 609 S.W.2d 128, 130 (Ky.1980). However, that rule applies only when
there are two or more charges and the evidence is sufficient to support one or more,
but not all, of the charges.”).
      27See, e.g., Gray v. Commonwealth, 534 S.W.3d 211, 216 (Ky. 2017); Hawkins
v. Commonwealth, 536 S.W.3d 697, 701 (Ky. 2017); Acosta v. Commonwealth, 391
S.W.3d 809, 817 (Ky. 2013); Baker v. Commonwealth, 973 S.W.2d 54, 55 (Ky. 1998);
and Thomas v. Commonwealth, 567 S.W.2d 299, 300 (Ky. 1978).

                                          14
these cases appear to be the exception rather than the rule; and it is the failure

to apply this rule in the vast majority of cases, in conjunction with the

cumbersome nature of the rule itself, that lead us to reconsider whether its use

should continue.

      The first class of cases that should be discussed on this front are those

in which a defendant was charged with a multiple count indictment, moved for

directed verdict on less than all of those counts, and this Court altogether

failed to address whether the defendant’s directed verdict argument was

properly preserved for appeal before addressing that issue on the merits. A

brief discussion of two of those cases will suffice for demonstrative purposes.

      In Harris v. Commonwealth,28 Harris was convicted of second-degree

burglary, first-degree rape, and attempted first-degree sodomy.29 On appeal to

this Court Harris argued the trial court erred by “[denying] his motion for a

directed verdict on the charge of attempted first-degree sodomy.”30 The Court’s

analysis of the issue is completely devoid of any discussion regarding the

preservation of the issue.31 Nonetheless, the Court went on to address the




      846 S.W.2d 678 (Ky. 1992), overruled on other grounds by Mitchell v.
      28

Commonwealth, 908 S.W.2d 100 (Ky. 1995).
      29 Id. at 679.
      30 Id. at 681.
      31  Id. at 681-82.

                                        15
issue under the “clearly unreasonable” standard32 as though it were properly

preserved, and affirmed the conviction.33

      The problem with this is for our purposes is, of course, that the

defendant apparently only moved for directed verdict on the count of attempted

first-degree sodomy. The Court should have held that the issue was

unpreserved because he did not move for a directed verdict on all of the

charges against him and all of their lesser included offenses. Then, once those

motions were denied, the defendant should have objected to the jury being

instructed on first-degree sodomy. The failure to address the issue in this

manner may inadvertently suggest to future readers of Harris that moving for

directed verdict on only one count of a multiple count indictment is sufficient

to preserve the issue for appellate review.

      Turner v. Commonwealth34 was another partial directed verdict motion

case. Turner was indicted for wanton murder, first-degree burglary, and theft

by unlawful taking.35 She was ultimately convicted of wanton murder, second-

degree burglary, and theft by unlawful taking.36 On appeal to this Court,

Turner argued the trial court erred “when it denied her motion for a directed


      32 “On appellate review, the test of a directed verdict is, if under the evidence as
a whole, it would be clearly unreasonable for a jury to find guilt, only then the
defendant is entitled to a directed verdict of acquittal.” Commonwealth v. Benham,
816 S.W.2d 186, 187 (Ky. 1991).
      33   Harris, 846 S.W.2d at 681.
      153 S.W.3d 823 (Ky. 2005), overruled on other grounds by Padgett v.
      34

Commonwealth, 312 S.W.3d 336 (Ky. 2010).
      35 Id. at 826.
      36 Id. at 825.

                                            16
verdict on the wanton murder charge.”37 Again, the Court did not fully analyze

whether this issue was properly preserved. It went on to address the issue

under the “clearly unreasonable” standard as though it were properly

preserved, and ultimately reversed Turner’s conviction for wanton murder.38

      Again, when the Turner Court did not apply both of the rules for

preservation, it held it was sufficient to move for a directed verdict on one

count of a multiple count indictment to preserve the issue.

      There are a vast number of cases in addition to Harris and Turner with

precisely the same problem as discussed supra.39 But, as they all involve


      37 Id. at 826.
      38  Id. at 826-29.
      39  See, e.g., McGruder v. Commonwealth, 487 S.W.3d 884, 886-89 (Ky. 2016);
Sasser v. Commonwealth, 485 S.W.3d 290, 292-95 (Ky. 2016); Hall v. Commonwealth,
468 S.W.3d 814, 828-30 (Ky. 2015); Bond v. Commonwealth, 453 S.W.3d 729, 736-37
(Ky. 2015); Minter v. Commonwealth, 415 S.W.3d 614, 617-18 (Ky. 2013); Johnson v.
Commonwealth, 405 S.W.3d 439, 444-47 (Ky. 2013); Mullins v. Commonwealth, 350
S.W.3d 434, 442-44 (Ky. 2011); Grady v. Commonwealth, 325 S.W.3d 333, 358 (Ky.
2010); Wiley v. Commonwealth, 348 S.W.3d 570, 576-77 (Ky. 2010); Hobson v.
Commonwealth, 306 S.W.3d 478, 479-83 (Ky. 2010); Carver v. Commonwealth, 303
S.W.3d 110, 119-20 (Ky. 2010); Brown v. Commonwealth, 297 S.W.3d 557, 560 (Ky.
2009); Morgan v. Commonwealth, 189 S.W.3d 99, 111 (Ky. 2006), overruled on other
grounds by Shane v. Commonwealth, 243 S.W.3d 336 (Ky. 2007); Riley v.
Commonwealth, 91 S.W.3d 560, 563 (Ky. 2002); Love v. Commonwealth, 55 S.W.3d
816, 826-27 (Ky. 2001); Mills v. Commonwealth, 996 S.W.2d 473, 489-90 (Ky. 1999),
overruled on other grounds by Padgett v. Commonwealth, 312 S.W.3d 336 (Ky. 2010);
Humphrey v. Commonwealth, 962 S.W.2d 870, 874-75 (Ky. 1998); Estep v.
Commonwealth, 957 S.W.2d 191, 192 (Ky. 1997); Robey v. Commonwealth, 943
S.W.2d 616, 619-20 (Ky. 1997); Brown v. Commonwealth, 892 S.W.2d 289, 290-91
(Ky. 1995); Simpson v. Commonwealth, 889 S.W.2d 781, 782 (Ky. 1994); Sharp v.
Commonwealth, 849 S.W.2d 542, 547 (Ky. 1993); Perry v. Commonwealth, 839 S.W.2d
268, 270 (Ky. 1992); Jones v. Commonwealth, 833 S.W.2d 839, 840 (Ky. 1992);
Mounce v. Commonwealth, 795 S.W.2d 375, 381 (Ky. 1990); Carpenter v.
Commonwealth, 771 S.W.2d 822, 824 (Ky. 1989); Askew v. Commonwealth, 768
S.W.2d 51, 54 (Ky. 1989); Turner v. Commonwealth, 767 S.W.2d 557, 558 (Ky. 1988);
Pevlor v. Commonwealth, 638 S.W.2d 272, 278 (Ky. 1982); Baril v. Commonwealth, 612
S.W.2d 739, 740-41 (Ky. 1981); and Walker v. Commonwealth, 561 S.W.2d 656, 658
(Ky. 1977).
                                        17
precisely the same error, it would be redundant to discuss them all. Suffice it

to say, many cases in our jurisprudence altogether fail to apply a common

standard of preservation for directed verdict issues.

      The second class of cases that warrant discussion are those that find an

alleged directed verdict error not to be preserved under the “first rule” of

preservation: requiring that the defendant move for a directed verdict at the

close of the Commonwealth’s evidence and at the close of all the evidence and

state the specific grounds for the motion; but fail to discuss the “second rule”

of preservation: requiring the defendant to move for a directed verdict on all

counts of the indictment against him, and any lesser included offenses to those

counts, and, after having their motion denied, objecting to giving a jury

instruction on the counts the defendant wishes to challenge on appeal.

Granted, intuitively it may make sense not to discuss the “second rule” if the

Court holds the issue is unpreserved under the “first rule.” But failing to note

that the second requirement exists is problematic because it may inadvertently

suggest that only the “first rule” is required to preserve the issue.

      While there are numerous cases of this nature,40 we feel discussion of

one is sufficient to provide an example. In Long v. Commonwealth, Long was




      40 See, e.g., McCleery v. Commonwealth, 410 S.W.3d 597, 601-02 (Ky. 2013);
Newcomb, 410 S.W.3d at 79; Jones, 331 S.W.3d at 252; Wright, 239 S.W.3d at 65;
Pate, 134 S.W.3d at 597-98; Florence, 120 S.W.3d at 704; Blair, 592 S.W.2d at 133;
Scruggs v. Commonwealth, 566 S.W.2d 405, 412 (Ky. 1978); Graham v.
Commonwealth, 562 S.W.2d 625, 627 (Ky. 1978) (overruled on other grounds by
Cardine v. Commonwealth, 283 S.W.3d 641 (Ky. 2009)); Butler, 560 S.W.2d at 816;
                                         18
convicted of murder and attempted rape.41 On appeal, Long argued that the

trial court erred by denying his directed verdict motion solely on the count of

attempted rape.42 The Court noted that, although Long made a motion for

directed verdict at the close of the Commonwealth’s evidence, he failed to renew

that motion at the close of all the evidence, and therefore the error was not

preserved.43

      The Court did not discuss the fact that, even if Long had properly

preserved the issue under the “first rule,” he would have, presumably, failed to

do so under the “second rule.” This is due to his failure to also move for

directed verdict on the murder charge, and the lesser included offenses to

murder, in addition to moving for directed verdict on attempted rape and its

lesser included offenses, followed by objecting to a jury instruction on

attempted rape.

      The third and final class of cases, which we believe are undoubtedly the

most troubling, are those that find a directed verdict issue to be preserved

under the “first rule,” but fail to discuss or apply the “second rule,” when

application of the “second rule” would likely have rendered the issue

unpreserved.




Hunter, 560 S.W.2d 808 at 809; and Helmes v. Commonwealth, 558 S.W.2d 162, 163
(Ky. 1977).
      41   559 S.W.2d 482, 483 (Ky. 1977).
      42 Id. at 485.
      43 Id. at 483-85.

                                             19
       In Bussell, supra, Bussell was convicted of capital murder and

robbery.44 On appeal, Bussell argued that the trial court erred by failing to

grant his directed verdict motions on both the murder and robbery charges.45

The Court noted that “Bussell moved for a directed verdict at the close of the

prosecution's case and renewed his motion at the close of all the evidence on

the basis of insufficient evidence of guilt.”46 It then implicitly found the error to

be preserved by reviewing the issue under the “clearly unreasonable” standard,

and held that the trial court did not err.47

      But, under the “second rule” of preservation, there is a question as to

whether the error was preserved. This is due to the fact that the Court did not

address whether Bussell moved for directed verdict on all of the lesser included

offenses to murder and robbery and did not object to jury instructions on those

counts once his directed verdict motions were denied.

      Similarly, in Barth v. Commonwealth, brothers Michael and P.J. Barth

were convicted of first-degree burglary, first-degree robbery, second-degree

assault, and criminal mischief.48 The brothers gained entry to the victim’s

home by feigning car trouble.49 Once inside, one of them drew a handgun,




      44   Bussell, 882 S.W.2d at 112.
      45 Id. at 114.
      46 Id.
      47 Id.
      48   80 S.W.3d 390, 393 (Ky. 2001).
      49 Id.

                                            20
bound the victim, and demanded to know where his money was hidden.50

When the victim refused to tell them, the brothers dragged him across the

floor, prodded him with the gun, and beat him with sticks.51 The victim still

refused to tell them.52 Eventually, the brothers found the victim’s money as

well as some other items, which they took and then drove away in the victim’s

car.53

         On appeal, the brothers argued that the trial court erred by failing to

grant their motion for directed verdict on the count of second-degree assault

because the evidence failed to prove the victim was injured from being prodded

with the handgun.54 With regard to that issue the Court stated:

                    The brothers' second argument suffers from a
                    mischaracterization. Though they assert there was
                    insufficient evidence to prove they committed assault
                    in the second degree, an issue preserved by their
                    motions for directed verdict of acquittal, their complaint
                    is actually about the wording of the instruction, to
                    which they did not object.55

The Court then said that “the issue is not whether the instruction conformed to

the evidence introduced at trial, but whether the Commonwealth presented

sufficient evidence of second-degree assault to avoid a directed verdict of




         50 Id.
         51  Id.
         52 Id.
         53  Id.
         54 Id. at 400.
         55  Id. (emphasis added).

                                               21
acquittal.”56 The Court ultimately held, citing Benham,57 that the “evidence

was sufficient to overcome a directed verdict of acquittal of second-degree

assault,” and that “[a]ny error in the instruction on second-degree assault was

not preserved for appellate review.”58

      The problem with this opinion is twofold. The Court held that the

brothers’ complaint with regard to the trial court’s failure to grant their

directed verdict on the second-degree assault charge was preserved. But there

is no indication that the brothers moved for directed verdict on the other

counts of the indictment and their lesser included offenses, which is required

to preserve the issue under the “second rule.” In addition, the Court explicitly

acknowledged that the brothers did not object to the jury instruction on

second-degree assault, which is also required to preserve a directed verdict

issue under the “second rule.”

      In yet another example, Ramsey, supra, the defendant was convicted of

first-degree wanton endangerment, driving under the influence, and driving

with a suspended license.59 On appeal, Ramsey argued that the trial court




      56 Id.
      57 “On appellate review, the test of a directed verdict is, if under the evidence as
a whole, it would be clearly unreasonable for a jury to find guilt, only then the
defendant is entitled to a directed verdict of acquittal.” Benham, 816 S.W.2d at 187.
      58 Id.
      59   Ramsey, 157 S.W.3d at 195.

                                            22
erred by failing to grant his directed verdict motion as to the wanton

endangerment charge.60 The Court held that the issue was “preserved by his

trial counsel's motion for a directed verdict at the close of the Commonwealth's

case in chief and again at the end of the defense case.”61 It then proceeded to

address his argument on the merits.62 But the Court did not discuss whether

Ramsey moved for directed verdict on the other counts of the indictment, or

any of their lesser included offenses. Nor does it mention if Ramsey objected to

instructing the jury on wanton endangerment. The apparent failure to do so

should have rendered the issue unpreserved.

      Next, in Burton v. Commonwealth,63 Burton was convicted of second-

degree manslaughter, second-degree assault, and driving with a suspended

license.64 On appeal, Burton argued that the trial court erred by failing to

grant his directed verdict motions on the charges that required a mens rea of

wantonness, i.e. the second-degree manslaughter and second-degree assault

charges.65 The Court found the issue to be preserved because Burton’s

directed verdict motions were specific as to the Commonwealth’s alleged failure




      60 Id. at 196.
      61 Id.
      62  Id. at 196-98.
      63   300 S.W.3d 126 (Ky. 2009).
      64 Id. at 130.
      65 Id. at 143.

                                        23
to prove he acted wantonly, and addressed the issue on the merits.66 However,

the Court was silent as to whether Burton also moved for a directed verdict on

the count of driving with a suspended license, whether he moved for directed

verdict on any of the lesser included offenses of charges, or whether he

objected to instructing the jury on second-degree manslaughter and second-

degree assault.

      In Doneghy, supra, Doneghy was convicted of second-degree

manslaughter, leaving the scene of an accident, second-degree assault, fourth-

degree assault, first-degree possession of a controlled substance, possession of

marijuana, and possession of drug paraphernalia.67 On appeal, he argued that

the trial court erred by denying his motions for directed verdict on the charges

of second-degree manslaughter and second-degree assault.68

      Regarding Doneghy’s motion for directed verdict on the charge of second-

degree manslaughter, this Court held that the issue “was properly

preserved…because Doneghy moved for a directed verdict at the close of the

Commonwealth's case-in-chief and the close of all evidence.”69 The Court then

addressed the issue on the merits, finding no error.70




      66 Id. at 143-44.
      67   Doneghy, 410 S.W.3d at 100.
      68 Id.
      69  Id. at 102 n.4.
      70 Id. at 102-04.

                                         24
      The Court subsequently addressed Doneghy’s motion for directed verdict

on the charge of second-degree assault.71 While the Court did not discuss

whether the issue was preserved, we can assume that it believed the issue to

be preserved by the same means as Doneghy’s motion for directed verdict on

the second-degree manslaughter charge. The Court addressed the issue on the

merits and held there was no error.72 As with the other previously discussed

cases, the Doneghy Court did not discuss or apply the “second rule” of

preservation.

      In Allen v. Commonwealth, Allen was convicted of burglary, criminal

mischief, theft by unlawful taking, and receiving stolen property.73 On appeal,

Allen argued the trial court erred by denying his motions for directed verdict on

the counts of burglary, criminal mischief, and theft by unlawful taking.74 The

Court explicitly noted that Allen “[did] not challenge the sufficiency of the

evidence supporting his conviction for receiving stolen property.75 But the

Court went on to hold that the issue was properly preserved:

               At the close of the Commonwealth's case, Allen's
               standby counsel moved for a directed verdict on counts
               1, 2, and 3. The trial court pointed out that only Allen
               could move for a directed verdict. At which point,
               Allen adopted counsel's motions as his own. Because
               his motion was not followed by more evidence, Allen



      71 Id. at 110.
      72  Id. at 110-11.
      73   410 S.W.3d 125 (Ky. 2013).
      74 Id. at 130.
      75  Id. n.2.

                                         25
                    was not required to renew his motion in order to
                    preserve the issue for appeal.76

The Court addressed the issues on the merits and held the trial court did not

err.77

         Again, because Allen did not move for directed verdict on all counts of

the indictment and all of the lesser included offenses of those counts followed

by objections to jury instructions on the three counts he challenged on appeal,

the error should have been ruled unpreserved under the “second rule” of

preservation.

         Finally, in Shouse, supra, Shouse was convicted of wanton murder,

second-degree criminal abuse, first-degree wanton endangerment, and

possession of a controlled substance.78 On appeal, Shouse asserted that the

trial court erred by denying her motion for directed verdict on the charge of

first-degree wanton endangerment.79 Regarding preservation of the issue, the

Court noted that Shouse “moved for a directed verdict on this issue at the close

of the Commonwealth's case and at the close of proof[.]”80 Finding the alleged

error to be preserved, the Court addressed the issue on the merits and

ultimately reversed her conviction for first-degree wanton endangerment.81




         76   Id. n.3 (citing Hampton, 231 S.W.3d at 750) (emphasis added).
         77 Id. at 130-32.
         78   Shouse, 481 S.W.3d at 482.
         79 Id. at 488-89.
         80  Id. at 489.
         81  Id.

                                              26
      As we are surely past the point of redundancy on this point, we simply

reiterate that Shouse suffers from the same faults as Bussell, Barth, Ramsey,

Burton, Doneghy, and Allen.82

      Consequently, based on the foregoing survey of our case law in this area,

we must agree with Ray that the “second rule” of preservation for directed

verdict issues has lacked consistent application since Kimbrough, Queen, and

Campbell were rendered. Further, the rule itself is somewhat complicated,

exceedingly cumbersome, and simply does not comport with modern trial

practice. Therefore, we now overrule Kimbrough, Queen, Campbell, and their

progeny only insofar as they require defendants to comply with the “second

rule” of preservation.

      Motions for directed verdict are essentially pro forma in criminal trials,

and we see no reason to continue using the “second rule” when the “first rule”

is more than sufficient to preserve an issue regarding a motion for directed

verdict. The underlying purpose of a motion for directed verdict is to allow a

trial court to “draw all fair and reasonable inferences from the evidence in favor

of the Commonwealth” and thereby determine whether “the evidence is

sufficient to induce a reasonable juror to believe beyond a reasonable doubt




      82 See also, e.g., Murphy v. Commonwealth, 509 S.W.3d 34 (Ky. 2017); Edmonds
v. Commonwealth, 433 S.W.3d 309 (Ky. 2014); Swan v. Commonwealth, 384 S.W.3d
77 (Ky. 2012); and Moreland v. Commonwealth, 322 S.W.3d 66 (Ky. 2010), overruled on
other grounds by Edmonds v. Commonwealth, 433 S.W.3d 309 (Ky. 2014).

                                        27
that the defendant is guilty[.]”83 Further, doing so inherently satisfies RCr

9.2284 and its corresponding case law85 requiring the trial court to consider a

particular issue before it can be considered properly preserved for appellate

review.

      Finally, we can discern no valid reason not to permit a criminal

defendant to move for directed verdict on one count of a multiple count

indictment, and we likewise see no reason to require that defendant to also

move for a directed verdict on all of the lesser included offenses of a particular

charge. With regard to single count indictments, we can also discern no reason

to require defendants to move for directed verdict on all of the lesser included

offenses of that single count, assuming that count has lesser included offenses.

Lastly, although motions for directed verdict and jury instructions are

somewhat related in that they both require a trial court to consider whether

there is sufficient evidence to support a particular charge, they occur at

different stages in a criminal trial and therefore are distinct. They should




      83   Benham, 816 S.W.2d at 187.
      84  “Formal exceptions to rulings or orders of the court are unnecessary; but for
all purposes for which an exception has heretofore been necessary it is sufficient that
a party, at the time the ruling or order of the court is made or sought, makes known to
the court the action which that party desires the court to take or any objection to the
action of the court, and on request of the court, the grounds therefor; and, if a party
has no opportunity to object to a ruling or order at the time it is made, the absence of
an objection does not thereafter prejudice that party.” RCr 9.22.
      85  See, e.g., West v. Commonwealth, 780 S.W.2d 600, 602 (Ky. 1989) (“RCr
9.22 imposes upon a party the duty to make ‘known to the court the action he desires
the court to take or his objection to the action of the court....’ Failure to comply with
this rule renders an error unpreserved.”).


                                           28
therefore be distinct for the purpose of appeal. In other words, objecting to a

jury instruction on a particular count should not be required in order to

preserve a directed verdict issue on that count for appeal.

      Accordingly, we now hold that in order to preserve an alleged directed

verdict issue for appeal, criminal defendants must: (1) move for a directed

verdict at the close of the Commonwealth’s evidence; (2) renew the same

directed verdict motion at the close of all the evidence, unless the defendant

does not present any evidence; and identify the particular charge the

Commonwealth failed to prove, and must identify the particular elements of

that charge the Commonwealth failed to prove. Criminal defendants may move

for directed verdict on one count of a multiple count indictment without

rendering the alleged error unpreserved; defendants are not required to move

for directed verdict on any lesser included offenses to a particular charge in

order to preserve the issue; and, nor are they required to object to instructing

the jury on that particular charge to preserve the alleged directed verdict error.

      In the case before us, Ray complied with the appropriate rules. We

therefore now address his directed verdict arguments on the merits. When

considering whether to grant a motion for directed verdict

            the trial court must draw all fair and reasonable
            inferences from the evidence in favor of the
            Commonwealth. If the evidence is sufficient to induce
            a reasonable juror to believe beyond a reasonable
            doubt that the defendant is guilty, a directed verdict
            should not be given. For the purpose of ruling on the
            motion, the trial court must assume that the evidence
            for the Commonwealth is true, but reserving to the



                                        29
                 jury questions as to the credibility and weight to be
                 given to such testimony.86

On appeal, “the test of a directed verdict is, if under the evidence as a whole, it

would be clearly unreasonable for a jury to find guilt, only then the defendant

is entitled to a directed verdict of acquittal.”87 With these principles in mind,

we will address each of Ray’s directed verdict arguments in turn.

      B. The trial court did not err by denying Ray’s motion for directed
         verdict on the charge of first-degree robbery.

      Ray asserts that the elements of first-degree robbery were not met

because his use of force against Denise was not contemporaneous with his

theft of her purse. In other words, he asserts that he did not form the intent to

steal Denise’s purse until after his physical attack upon her was complete, and

he therefore could not be convicted of first-degree robbery. We disagree.

      In Bowling v. Commonwealth, Bowling was convicted of, among other

things, two counts of first-degree robbery after shooting two gas station

attendants to death on two separate occasions and stealing money from those

gas stations.88 Bowling made the same temporal argument as Ray does in the

case at bar regarding when the money was taken from the gas station in

relation to when he killed the victims. This Court disagreed and held that:

                 The offense of first degree robbery is committed even
                 when the robber decides to steal the property after he
                 kills the victim, so long as the theft and the murder
                 are part of the same criminal episode…. Evidence in

      86   Benham, 816 S.W.2d at 187.
      87   Id.
     88 942 S.W.2d 293, 297 (Ky. 1997), overruled on other grounds by McQueen v.

Commonwealth, 339 S.W.3d 441 (Ky. 2011).

                                            30
               this case conclusively established that cash money
               was taken from the service stations and that Smith
               and Hensley were killed in conjunction with the taking
               of money. It is irrelevant whether the money is taken
               and the victim killed or the victim killed and then the
               money taken. KRS 515.02089 does not require that the
               property be taken directly from the body of the person
               threatened or injured by the robber.90

      Similarly, in this case, it is irrelevant that Ray stole Denise’s purse after

he attacked her because the robbery was part of the same criminal episode as

the attempted murder. The trial court therefore did not err by denying his

motion for directed verdict.

      C. The trial court did not err by denying Ray’s motion for directed
         verdict on the charge of first-degree wanton endangerment.

      Ray next asserts that the trial court erred by failing to grant his directed

verdict on the first-degree wanton endangerment charge in relation to his

encounter with Tim because simply raising the hammer at Tim, alone, was

insufficient to create a substantial danger of death or serious physical injury.91




      89 “(1) A person is guilty of robbery in the first degree when, in the course of

committing theft, he uses or threatens the immediate use of physical force upon
another person with intent to accomplish the theft and when he:
             (a) Causes physical injury to any person who is not a participant in the
      crime; or
               (b) Is armed with a deadly weapon; or
            (c) Uses or threatens the immediate use of a dangerous instrument upon
      any person who is not a participant in the crime.” KRS 515.020.
      90 Id. at 307.
      91   “A person is guilty of wanton endangerment in the first-degree when, under
circumstances manifesting extreme indifference to the value of human life, he
wantonly engages in conduct which creates a substantial danger of death or serious
physical injury to another person.” KRS 508.060(1).

                                            31
        The evidence showed that Tim was an elderly, invalid man with many

health problems. In particular, Tim testified that during the three months that

Ray and Denise lived with him, he was having a lot of heart health issues and

did not know if he would live much longer. Tim had five different operations

related to his pacemaker during that time. Therefore, considered in a light

most favorable to the Commonwealth, the evidence was sufficient to conclude

that raising a hammer at Tim created a substantial danger of physical injury or

death, as that excitement could have easily caused him to have a heart attack.

Further, Ray could have accidentally dropped the hammer on Tim’s head which

also could have caused serious physical injury or death. The trial court

therefore did not err in denying Ray’s motion for directed verdict on the wanton

endangerment charge.

   II. Sentencing Issues

        Ray also argues that the sentencing phase of his trial was unfairly

tainted by incorrect information about his parole eligibility. Specifically, he

complains about testimony by the Commonwealth’s sole witness in the

sentencing phase, Officer Joshua Whitfield, (Ofc. Whitfield), and a statement

made by the Commonwealth during its closing argument. Ray concedes that

these alleged errors were not preserved by contemporaneous objection but has

requested palpable error review in accordance with RCr 10.26. Because these

alleged errors are reviewed under different standards, we will address each in

turn.




                                        32
           (A) Ofc. Whitfield’s Testimony:

      Ofc. Whitfield gave the following testimony regarding Ray’s first-degree

wanton endangerment conviction:

               CW92: On wanton endangerment first-degree [what is
               its class of felony and calculation of parole eligibility]?

               Ofc. Whitfield: Okay, it’s a Class D [felony], it’s 15%
               parole eligibility with a 1-5 year sentence.

               CW: So it is truly the reverse of robbery and burglary,
               that now he’s eligible on 15% of that time.

               Ofc. Whitfield: Right.

Ray argues that this testimony was false because it only applies to a nonviolent

offender convicted of a Class D felony serving an aggregate sentence of one to

five years. We agree. KRS 439.340(3)(a) provides that

               A nonviolent offender convicted of a Class D felony
               with an aggregate sentence of one (1) to five (5)
               years who is confined to a state penal institution or
               county jail shall have his or her case reviewed by the
               Parole Board after serving fifteen percent (15%) or two
               (2) months of the original sentence, whichever is
               longer.93

Therefore, had Ray been convicted of first-degree wanton endangerment94

alone, or in conjunction with another offense or offenses that did not confer

violent offender status upon him, Ofc. Whitfield’s testimony would have been

correct. However, KRS 439.3401 further directs that




      92   Commonwealth.
      93   emphasis added.
      94   First-degree wanton endangerment is a Class D felony. KRS 508.060(2).

                                           33
               (1) As used in this section, ‘violent offender’ means any
                   person who has been convicted of or pled guilty to
                   the commission of:

                     (l) Burglary in the first-degree accompanied by
                     the commission or attempted commission of an
                     assault described in KRS 508.06095; [or]

                     (n) Robbery in the first-degree.

As previously mentioned, Ray was convicted of both first-degree burglary

accompanied by first-degree wanton endangerment and first-degree robbery.

Therefore, there is no question that he was disqualified from being considered a

non-violent offender for the purposes of parole. Further, his convictions for

attempted murder, first-degree robbery, and first-degree burglary all carried a

minimum sentence of ten years imprisonment, meaning his aggregate sentence

would not be one to five years.

      But, even though Ofc. Whitfield’s testimony regarding first-degree

wanton endangerment was clearly false, that does not end our inquiry.

               The use of incorrect, or false, testimony by the
               prosecution is a violation of due process when the
               testimony is material. This is true irrespective of the
               good faith or bad faith of the prosecutor. When the
               prosecution knows or should have known that the
               testimony is false, the test for materiality is whether
               there is any reasonable likelihood that the false
               testimony could have affected the judgment of the
               jury.96




      95   First-degree wanton endangerment.
      96 Robinson v. Commonwealth, 181 S.W.3d 30, 38 (Ky. 2005) (internal citations

and quotation marks omitted).

                                          34
Accordingly, we must next consider whether there is a reasonable likelihood

that Ofc. Whitfield’s incorrect testimony affected the judgment of the jury.

      To begin, we note that Ofc. Whitfield provided correct testimony

regarding Ray’s other, more serious, convictions. Specifically, that the

attempted murder charge carried a sentence of ten to twenty years with parole

eligibility after 20%97 time served; that the first-degree robbery charge carried a

sentence of ten to twenty years with parole eligibility after 85% time served;

and that the first-degree burglary charge carried a ten-to twenty-year sentence

with parole eligibility after 85%98 time served. After receiving this information,

the jury elected to sentence Ray to the maximum of twenty years on each of

these charges, to run consecutively. It also chose to sentence Ray to the

maximum of five years on the count of first-degree wanton endangerment and

the maximum of one year on the count of violating an EPO/DVO.

      So, the question before us is: is there a reasonable likelihood that the

jury would have sentenced Ray any differently if it was informed, correctly, that

Ray would be eligible for parole after serving 20% of his sentence for first-

degree wanton endangerment, rather than 15%? We hold there is not.

      The jury, rather than being unfairly motivated by Ofc. Whitfield’s

incorrect testimony, as Ray asserts, was more likely motivated by the terrible


      97 The attempted murder charge in this case was not considered a violent
offense because neither death nor serious physical injury occurred. See KRS
439.3401(1)(c).
      98As previously mentioned, the burglary was considered a violent crime
because it was accompanied by first-degree wanton endangerment. See KRS
439.3401(1)(l).

                                         35
facts of this case and the overwhelming evidence of Ray’s guilt. Ray, in

violation of an active EPO/DVO, broke into the home of his estranged wife,

attempted to kill her in front of her young child, threatened to kill an invalid

man with a hammer, pursued them as they fled his attacks, stole a large sum

of money, and fled the state. Further, the Commonwealth had certified copies

of two of Ray’s prior convictions entered into evidence during sentencing. One

of those convictions occurred only four years prior to this case and included a

count of felon in possession of a firearm and first-degree wanton

endangerment.

      The jury clearly had ample justification for sentencing Ray to the

maximum for all of his convictions, including first-degree wanton

endangerment, absent correct testimony by Ofc. Whitfield about his parole

eligibility on that charge. Accordingly, we hold that the error was not

palpable.99

        (B) Commonwealth’s Closing Argument

      Ray’s final assertion of error is based on the following statement made by

the Commonwealth during its closing argument.

              You can run [the sentences] all consecutive, one after
              the other. You can run them all concurrent, at the
              same time. You can mix and match. I’m asking you to
              max them out and run them consecutive for 65 years.
              I know that sounds like a lot, but you’ll also see the

      99 See Martin v. Commonwealth, 409 S.W.3d 340, 349 (Ky. 2013) (holding

“Under such circumstances, we do not regard the error as palpable. The
circumstances of this case strongly suggest that the maximum sentence resulted from
the nature of this particular conviction in combination with Appellant's several prior
convictions for drug-related crimes, rather than the jury's awareness of the dismissed
or amended charges underlying his criminal past.”).

                                          36
               probation and parole eligibility, that doesn’t
               necessarily mean, unfortunately under our laws, 65
               years. Because he still meets the Parole Board no
               matter what in 24 years. That’s a long time, I agree.
               He brought it on himself, so I’m not concerned about
               that part. But no matter how many years, he’s going
               to meet the Parole Board because that’s the way the
               law is right now. Even on a life sentence they meet the
               Parole Board in 20 [years]. And the most he can go
               without going before the Parole Board is 24
               years.100

As closing arguments are not evidence, an alleged misstatement of law by the

prosecution during closing arguments is reviewed as a claim of prosecutorial

misconduct.101 Because Ray concedes this alleged error was unpreserved, we

must determine whether the Commonwealth’s conduct was “flagrant.”102


               We consider four factors in making this determination:
               (1) whether the remarks tended to mislead the jury or
               to prejudice the accused; (2) whether they were
               isolated or extensive; (3) whether they were
               deliberately or accidentally placed before the jury; and
               (4) the strength of the evidence against the accused.103

      To begin, we note that this information was in fact false: “under the

current state of the law, a violent offender sentenced to a term of years is

eligible for parole consideration after serving eighty-five percent (85%) of the

sentence imposed, or twenty years, whichever is less.”104 Thus, if the jury

imposed the maximum sentence of sixty five years with parole eligibility after


      100   (emphasis added).
      101   Matheney v. Commonwealth, 191 S.W.3d 599, 606 (Ky. 2006).
      102   Bowling v. Commonwealth, 553 S.W.3d 231, 242-43 (Ky. 2018).
      103 Id. at 243 (internal quotation marks omitted).
      104   Hampton v. Commonwealth, 133 S.W.3d 438, 444 (Ky. 2004).

                                            37
85% of time served, Ray would be eligible for parole after twenty years, not

twenty four.105 The statements would have therefore been misleading to the

jury. However, it was unlikely to have prejudiced the defendant, as the jury

believed Ray would have to serve four more years than was actually required.

And, the discrepancy between twenty years and twenty-four years is not large.

      Next, the statements could be considered extensive. The Commonwealth

stated three times during closing argument that, with the maximum possible

sentence, Ray would be eligible for parole in twenty-four years.

      But, review of the record suggests that this misstatement was not

intentional. During closing argument, the Commonwealth correctly stated that

defendants who receive a life sentence are eligible for parole after twenty years.

The arbitrary amount of twenty-four years appears to be either a

miscalculation by the prosecutor or a misstatement.

      Finally, and as previously mentioned, the evidence of Ray’s guilt was

overwhelming. Among other things, Denise, Josh, Tim, and Kirk all identified

him as Denise’s attacker, and he had items stolen from the home that night on

his person at the time of his arrest. Ray later admitted to law enforcement that

he broke into the home that night and had an altercation with Denise.

      On balance, we do not believe that the Commonwealth’s misstatement of

parole eligibility, which was off by only four years, was flagrant. It therefore did




                                        38
not constitute manifest injustice resulting in palpable error. We consequently

decline to remand for a new sentencing hearing.

                                 CONCLUSION

      Based on the foregoing, we affirm.

      Minton, C.J.; Hughes, Keller, Lambert, Nickell, VanMeter and Wright,

JJ.; sitting. Minton, C.J.; Hughes, Lambert, VanMeter and Wright, JJ.,

concur. Keller and Nickell, JJ. concur in result only.



COUNSEL FOR APPELLANT:

Aaron Reed Baker
Department of Public Advocacy
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Christopher Henry
Assistant Attorney General




                                       39